FILED
                             NOT FOR PUBLICATION                           DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



ESTELLA M. GUILLEN, an individual,               No. 10-15001

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00704-RLH-
                                                 PAL
  and

VICTOR M. LEMUS, an individual,                  MEMORANDUM *

               Plaintiff,

  v.

DEUTSCHE BANK NATIONAL
TRUSTEE; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                            Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Estella M. Guillen appeals pro se from the district court’s judgment

dismissing her action arising out of a foreclosure. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910, 912 (9th

Cir. 1986). We affirm.

      Guillen’s contention that the district court dismissed the action without due

process is unpersuasive where the record indicates that she filed an opposition and

was provided a hearing on the motion to dismiss. See S.E.C. v. McCarthy, 322
F.3d 650, 659 (9th Cir. 2003) (due process requires notice and an opportunity to be

heard).

      To the extent the opening brief offers any specific arguments about the

dismissal of Guillen’s claims, we do not consider them because she did not include

the relevant hearing transcript in the record on appeal. See Portland Feminist

Women’s Health Ctr. v. Advocates for Life, Inc., 877 F.2d 787, 789 (9th Cir. 1989)

(“When an appellant fails to supply a transcript of a district court proceeding, we

may . . . refuse to consider the appellant’s argument.”); see also Miller v. Fairchild

Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986) (“The Court of Appeals will not

ordinarily consider matters on appeal that are not specifically and distinctly argued

in appellant’s opening brief.”).

      AFFIRMED.


                                          2                                    10-15001